Citation Nr: 0824344	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-23 217	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for anemia.

2. Entitlement to service connection for bilateral knee 
condition.

3. Entitlement to service connection for lower back condition

4. Entitlement to service connection for a neck condition.

5. Entitlement to service connection for left shoulder 
condition to include numbness to the left arm.

6. Entitlement to service connection for burning in the left 
side of the body to include the buttock, leg, knee, foot, and 
toe.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
February 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In March 2007, the Board remanded 
these issues for further development.

The Board notes that service connection for hearing loss was 
granted by an October 2007 rating decision.  Thus, this issue 
is no longer on appeal.  See generally Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  

It appears that in a statement dated in January 2008, the 
veteran expressed a desire to develop his claim for service 
connection for post- traumatic stress disorder (PTSD).  The 
Board points out that the RO considered and denied a claim 
for service connection for PTSD in April 2004, but the 
veteran did not submit an appeal.  Hence, it appears that the 
veteran now desires to reopen the previously denied claim for 
service connection for PTSD.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board 
and is referred to the RO for appropriate action.

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1968 to February 1970.

2.	In June 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


